Exhibit 10.3

AMENDMENT TO RESEARCH & COLLABORATION AGREEMENT

This AMENDMENT (this “Amendment”) to the Research & Collaboration Agreement,
dated as of April 28, 2011 (the “R&C Agreement”), by and between Total Gas &
Power USA, SAS, a société par actions simplifiée organized under the laws of the
Republic of France (“Parent”), and SunPower Corporation, a Delaware corporation
(the “Company”), is made and entered into as of June 7, 2011 by and between
Parent and the Company. Capitalized terms used in this Amendment and not
otherwise defined shall have the meaning given to them in the R&C Agreement.

W I T N E S S E T H:

WHEREAS, Parent and the Company desire to amend certain terms of the R&C
Agreement as set forth below.

NOW, THEREFORE, in consideration of the foregoing premises and the matters set
forth herein, as well as other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged and accepted, and intending to be
legally bound, Parent and the Company hereby agree as follows:

1. Term and Termination. The first sentence of Section 6.1 of the R&C Agreement
is amended and restated in its entirety as follows:

“This Agreement shall commence on the Effective Date and shall continue for an
initial term of five (5) years thereafter (“Initial Term”); provided, however,
that if the Offer Closing occurs prior to the receipt of the EU Clearance (as
defined in the Tender Offer Agreement), this Agreement shall not commence until
immediately after the EU Clearance.”

2. Agreement. All references to the “Agreement” set forth in the R&C Agreement
shall be deemed to be references to the R&C Agreement as amended by this
Amendment.

3. Headings. The headings set forth in this Amendment are for convenience of
reference purposes only and shall not affect or be deemed to affect in any way
the meaning or interpretation of this Amendment or any term or provision hereof.

4. Confirmation of the R&C Agreement. Other than as expressly modified pursuant
to this Amendment, all provisions of the R&C Agreement remain unmodified and in
full force and effect. The applicable provisions of Section 10.1 through and
including Section 10.15 of the R&C Agreement shall apply to this Amendment
mutatis mutandis.

[Execution page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed by
their respective duly authorized officers to be effective as of the date first
above written.

 

TOTAL GAS & POWER USA, SAS By:  

/s/ Arnaud Chaperon

  Name:   Arnaud Chaperon   Title:     Chairman SUNPOWER CORPORATION By:  

/s/ Thomas H. Werner

  Name:   Thomas H. Werner   Title:     Chief Executive Officer